 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 1 of 7 PageID: 115



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


 JAMES LASSITER,                         HONORABLE RENÉE MARIE BUMB

                    Petitioner,
                                                Civil Action
       v.                                     No. 16-3372(RMB)

 UNITED STATES OF AMERICA,
                                                   OPINION
                    Respondent.




I.    INTRODUCTION

      James Lassiter (“Petitioner”) moves to vacate, correct, or

set aside his federal sentence pursuant to 28 U.S.C. § 2255. (ECF

No. 1.) The United States of America (“Respondent”) opposes the

motion. (ECF No. 5.) For the reasons discussed herein, this Court

will deny Petitioner’s motion as time-barred. No certificate of

appealability shall issue.

II.   BACKGROUND

      On August 10, 2004, Petitioner pled guilty to one count of

armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d).

(ECF No. 1 at 1.) Petitioner had previously been convicted of two

New Jersey crimes: aggravated assault in 1994 and robbery in 1993.

(Id. at 2.) On November 12, 2004, Petitioner was sentenced to 216

months in prison per the career offender provision of the then-

mandatory United States Sentencing Guidelines. (Id. at 1.) Based
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 2 of 7 PageID: 116



on the Guidelines, Petitioner faced a sentencing range of 188 to

235 months’ imprisonment. (Id.) Had he not been designated as a

career offender, that range would have been 168 to 210 months’

imprisonment. (Id.) Petitioner did not appeal his conviction or

sentence. (ECF No. 5 at 3.)

        On June 26, 2015, the Supreme Court decided Johnson v. United

States. 135 S. Ct. 2551 (2015). Johnson, which will be discussed

in more detail below, held that the residual clause of the Armed

Career Criminal Act (“ACCA”) was unconstitutionally vague. Id. at

2563.     In   2016,   the   Supreme       Court   held   that   Johnson   was

retroactively applicable on collateral review. Welch v. United

States, 136 S. Ct. 1257, 1264 (2016).

        Petitioner filed the present motion on June 10, 2016. (ECF

No. 1 at 46.) Petitioner contends that the motion was timely

because it was filed within one year of Johnson, pursuant to 28

U.S.C.     § 2255(f)(3).     (Id.)   Petitioner     contends     that   Johnson

applies here because the residual clause of the ACCA, which Johnson

invalidated, is identical to the residual clause of the Sentencing

Guidelines. (Id. at 2.) For the reasons outlined below, this Court

rejects Petitioner’s argument and denies the present motion as

time-barred.

III.      STANDARD OF REVIEW

        Section 2255 permits a federal prisoner to attack the validity

of their conviction or sentence “upon the ground that [it] was

                                       2
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 3 of 7 PageID: 117



imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

28 U.S.C. § 2255 (2018). The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) imposes a one-year limitation within

which a § 2255 motion must be filed. See id.

     The limitation period shall run from the latest of—

     (1) the date on which the judgment of conviction becomes
     final;

     (2) the date on which the impediment to making a motion
     created by governmental action in violation of the
     Constitution or laws of the United States is removed, if
     the movant was prevented from making a motion by such
     governmental action;

     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has been
     newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review;
     or

     (4) the date on which the facts supporting the claim or
     claims presented could have been discovered through the
     exercise of due diligence.

Id. § 2255(f).

     A district court must conduct an evidentiary hearing “where

a petition allege[s] any facts warranting relief under § 2255 that

are not clearly resolved by the record . . . .” United States v.

Tolliver, 800 F.3d 138, 141 (3d Cir. 2015) (internal quotation

marks omitted). The Court finds that an evidentiary hearing is not


                                    3
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 4 of 7 PageID: 118



warranted here as the record conclusively shows Petitioner is not

entitled to relief.

IV.     ANALYSIS

      Petitioner argues that, because of Johnson, his relevant

convictions of armed robbery, aggravated assault, and robbery no

longer qualify as “crimes of violence,” rendering the career

offender provision inapplicable. (ECF No. 1 at 1-2.) Petitioner’s

judgment of conviction became final in 2004, but his motion was

filed within one year of Johnson, see (Docket (Motion filed June

10, 2016)); Johnson, 135 S. Ct. at 2551 (decided June 26, 2015),

so he relies on § 2255(f)(3) in this motion, (ECF No. 1 at 2).

Determining that Petitioner’s motion should be denied as time-

barred requires an analysis of Johnson and subsequent cases.

      In Johnson, the Supreme Court ruled that the residual clause

of the Armed Career Criminal Act (“ACCA”) was unconstitutionally

vague. Johnson, 135 S. Ct. at 2563. The next year, the Supreme

Court determined that Johnson was retroactively applicable on

collateral review. Welch, 136 S. Ct. at 1264. The residual clause

of the ACCA is identical to the residual clause of the career

offender provision of the Sentencing Guidelines. See Beckles v.

United States, 137 S. Ct. 886, 890 (2017). Nevertheless, the

Supreme Court in Beckles held that Johnson did not create a new

right as to the residual clause of the Sentencing Guidelines in

their advisory form (i.e., post-United States v. Booker, 543 U.S.

                                    4
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 5 of 7 PageID: 119



220 (2005)). Beckles, 137 S. Ct. at 890. Beckles did not address

Johnson’s   effect     on   a   void-for-vagueness   challenge    to    the

Sentencing Guidelines in their mandatory (pre-Booker) form. See

id. at 903 n.4 (Sotomayor, J., concurring).

     The Third Circuit addressed that issue in United States v.

Green, 898 F.3d 315 (2018). In that case, the petitioner made the

same argument as Petitioner here as to the timeliness of his §

2255 motion. See Green, 898 F.3d at 317-18. The Court noted that,

“in light of Beckles, Johnson’s holding as to the residual clause

in the ACCA created a right only as to the ACCA, and not a broader

right that applied to all similarly worded residual clauses, such

as that found in the advisory Sentencing Guidelines.” United States

v. Green, 898 F.3d 315, 321 (3d Cir. 2018). Because Beckles “says

nothing about a . . . right to not be sentenced under Sentencing

Guidelines, whether advisory or mandatory,” the Green Court held

that “Johnson did not recognize a right to bring a vagueness

challenge   to   the   mandatory   Sentencing   Guidelines.”   Id.     Since

Beckles specifically left that question open, the Supreme Court

“certainly has not ‘recognized’ the right to bring a successful

vagueness challenge to the mandatory Guidelines’ residual clause.”

Id. Therefore, the petitioner’s motion was untimely. Id.

     Here, Petitioner makes the same argument as the petitioner in

Green. Since that argument has now been squarely addressed and

rejected by the Third Circuit in Green, Petitioner “cannot rely on

                                     5
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 6 of 7 PageID: 120



28 U.S.C. § 2255(f)(3) to restart his applicable statute of

limitations   period.”    Id.   Therefore,    Petitioner’s     motion   is

dismissed as time-barred.

V.      CERTIFICATE OF APPEALABILITY

      AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2255 proceeding unless a judge

issues a certificate of appealability on the ground that “the

applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The Supreme Court

held in Slack v. McDaniel that “[w]hen the district court denies

a habeas petition on procedural grounds without reaching the

prisoner's underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.” 529 U.S. 473, 484 (2000) (emphasis added).

This Court denies a certificate of appealability because jurists

of reason would not find it debatable that dismissal of the

petition as untimely is correct.

VI.     CONCLUSION

      For the reasons stated above, Petitioner’s Motion to Vacate,

Correct, or Set Aside his sentence is dismissed as untimely under



                                    6
 Case 1:16-cv-03372-RMB Document 7 Filed 09/04/19 Page 7 of 7 PageID: 121



28 U.S.C. § 2255(f). No certificate of appealability shall issue.

An accompanying Order will be entered.




                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge

Date: September 4, 2019




                                    7
